Citation Nr: 1046673	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen a claim 
of service connection for a low back disability.  The Veteran 
testified before the Board in August 2010.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
right knee disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for a low back disability 
was previously denied in a July 1990 RO decision.  The Veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in July 1990 
relating to service connection for a low back disability is new 
and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current low back disability first manifested 
after his separation from service and is unrelated to his service 
or to any incident therein.  


CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied service connection for 
a low back disability is final.  New and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2010).  

2.  The Veteran's current low back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a July 1990 decision, the RO denied the Veteran's claim for 
service connection for a low back disability.  The RO declined to 
reopen the Veteran's claim for a low back disability in July 
2007.  In a June 2010 supplemental statement of the case, the RO 
reopened the Veteran's claim for service connection for a low 
back disability and denied the claim on the merits.  While the RO 
found that new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for a low back 
disability, the Board must still consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in July 1990, the RO denied service 
connection for a low back disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 
1990 rating decision denying service connection for a low back 
disability became final because the Veteran did not file a timely 
appeal.  

The claim for entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in March 2007.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records and the 
Veteran's statements.  The RO denied the claim because there was 
no evidence that the Veteran had a back disorder or injury during 
his period of service.  

The Veteran applied to reopen his claim for service connection 
for a low back disability in March 2007.  The Board finds that 
the evidence received since the last final decision is new and 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection for a low back disability, the Veteran testified 
before the Board at an August 2010 travel board hearing that he 
had to carry a 50 pound rucksack with him for extended periods of 
time during his active service and that this had caused injury to 
his back.    

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for a low back 
disability.  The claim was previously denied because there was no 
evidence that the Veteran had incurred a back disorder or injury 
during his period of service.  The Veteran has submitted lay 
evidence showing that he had injured his back during service due 
to carrying a 50 pound rucksack with him for extended periods of 
time.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for a low back 
disability is reopened.  38 C.F.R. § 3.156(a) (2010).  This does 
not mean that service connection is granted.  Rather, the merits 
of the claims for service connection will have to be reviewed on 
a de novo basis, as addressed below.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
Veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  Additionally, the Board notes that 
the discussion in the supplemental statement of the case 
essentially considered the Veteran's claim on the merits.  Also, 
the Veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, because the Veteran had 
adequate notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

Service medical records show that at his April 3, 1990, 
separation examination, the Veteran complained about experiencing 
recurrent back pain.  The examiner noted that the Veteran had 
muscle spasm in the low back.  In an April 16, 1990, service 
medical report, the Veteran reported suffering from intermittent 
low back pain for the previous two years and stated that it was 
getting worse.  The Veteran was treated for low back pain on that 
occasion and in May 1990.  

The first post-service clinical evidence of record of any low 
back disability is a September 2008 X-ray of the lumbar spine 
showing that the Veteran had minimal degenerative changes of the 
lumbar spine.  

Post-service VA medical records dated from September 2008 to 
August 2010 show that the Veteran received intermittent treatment 
for mild degenerative joint disease of the lumbar spine, 
mechanical low back pain, and spondylosis of the lumbar spine.  

On VA examination in June 2010, the Veteran reported that he 
served in the infantry and field artillery division during his 
period of service and stated that required extensive hiking and 
carrying of rucksacks.  He asserted that he had a minor back pain 
during service that did not bother him very much.  He reported 
that the back pain increased as aged.  The Veteran complained 
that he currently experienced a dull, throbbing, intermittent 
pain in the low back that was 3-4/10 in intensity and lasted for 
30 minutes.  He denied any incapacitating episodes of back pain 
in the past 12 month period and stated that he did not take any 
medication for low back pain.  He reported that his low back pain 
was associated with some stiffness, spasms, and decreased motion.  
He stated that he did not have any radiating pain, paresthesias 
in the lower extremities, bowel or bladder dysfunction, or use a 
back brace.  Examination revealed normal posture, gait, and 
spinal curvature.  There was no muscle spasm to palpation, 
tenderness over the spinous process or sacroiliac joints, 
guarding, ankylosis, postural abnormality, or fixed deformity.  
Range of motion testing showed 90 degrees flexion, 30 degrees 
extension, and 30 degrees lateral flexion and rotation 
bilaterally.  There was no pain on motion or additional 
functional loss.  Neurological examination was normal.  An X-ray 
of the lumbar spine showed minimal degenerative changes and 
slight narrowing of the disc space at L4-L5.  

The examiner diagnosed mild degenerative changes of L4-L5, but 
otherwise normal clinical examination.  The examiner opined that 
based on history, examination, and review of the claims file, it 
would be impossible to determine whether the Veteran's 
degenerative changes of the lumbar spine were related to anything 
that happened in service without resorting to mere speculation.  
The examiner reasoned that the mild degenerative changes of the 
spine might be a result of normal aging, that there did not 
appear to be any evidence of permanent residuals of a low back 
disability, and that there was a long treatment gap of about 18 
years after discharge from service before the Veteran sought any 
treatment for back problems.  

The Veteran testified before the Board at a travel board hearing 
in August 2010.  Testimony revealed that the Veteran carried a 50 
pound rucksack with him in the infantry and field artillery 
during service.  He testified that his duties mainly involved 
marching, demolition, digging trenches, and heavy carrying.  He 
reported that he was not treated during service for low back 
problems but that as he aged, he felt that the back pain 
increased.  He stated that he suffered from low back pain and 
muscle spasms.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The Board concludes that the June 2010 VA medical opinion is 
probative and persuasive.  The Board notes that there are no 
contrary competent medical opinions of record.  Moreover, 
although the examiner was unable to offer any nexus opinion about 
the low back disability because any nexus opinion would be 
speculative, an examiner's conclusion that a diagnosis or 
etiology opinion is not possible without resort to speculation is 
considered to be a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion if the reason that speculation 
would be required is explained.  The Board may rely on such a 
conclusion if the examiner explains the basis for such an 
opinion, bases the opinion on sufficient facts or data, and 
clearly identifies precisely what facts cannot be determined.  
Additionally, the examiner may have an obligation to conduct 
research in the medical literature depending on the evidence in 
the record at the time of the examination.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).  In the present case, the examiner 
explained that the Veteran's mild degenerative changes of the 
lumbar spine might be a result of normal aging.  Additionally, 
the examiner stated that although the Veteran was treated several 
times in service for complaints of low back pain, there did not 
appear to be any evidence of permanent residuals of a low back 
disability.  The examiner further found that there was a long 
treatment gap of about 18 years after discharge from service 
before the Veteran sought any treatment for back problems.  The 
Board accordingly finds that the preponderance of the evidence 
shows that the Veteran's low back disability is not related to 
his period of service.  Therefore, the Board finds that it is not 
at least as likely as not that the low back disability was the 
result of his period of service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds 
that the evidence is against a finding of a direct nexus between 
military service and any current low back disability.  In 
addition, the evidence does not show that arthritis of the low 
back (or any low back disability) was diagnosed within one year 
of separation, so presumptive service connection for a low back 
disability is not warranted.

The Veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he is 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Therefore, the Veteran can testify to that which he 
is competent to observe, such as low back pain, but he is not 
competent to provide a medical diagnosis for any low back 
disability or to relate any low back disability medically to his 
service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of any low 
back disability is in September 2008, approximately 18 years 
after his separation from service.  In view of the lengthy period 
without treatment, the evidence is against a finding of a 
continuity of symptomatology, and that weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's current low back disability 
developed in service.  Therefore, the Board concludes that a low 
back disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007; a rating decision 
in July 2007; and a statement of the case in May 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the June 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.
   

ORDER

New and material evidence has been received to reopen the claim 
for service connection for a low back disability.  

Service connection for a low back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


